Opinion of the Court by
William Rogers Clay, Commissioner
Dismissing appeal.
In this action for damages for personal injuries, plaintiff, Julia Tinsley, recovered of the defendant, Fred Gr. Jones, a verdict and judgment for $750.00. A new trial was awarded, and on the second trial she recovered a verdict and judgment for $350.00. Plaintiff was granted an appeal below and defendant prosecutes a cross-appeal.
Since the purpose of the appeal is to substitute the first judgment for that rendered on the second trial, the amount in controversy on the original appeal is the difference between the two judgments, or-the sum of $400.00. The amount in controversy on the cross-appeal by the defendant is the amount of the second judgment, or the sum of $350.00.
A circuit court has no authority to grant an appeal from a judgment for money, where the amount in controversy is less than $500.00, exclusive of interest and costs. Kentucky Statutes, section 950; Childers, et al v. Ratliff, et al, 164 Ky. 123, 175 S.W. 25. In such a case the appeal will be dismissed, and where the amount in controversy on the cross-appeal is less than the jurisdictional amount, the cross-appeal will follow the original appeal.
The appeal is dismissed.